DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed August 3rd, 2021 have been fully considered but they are not persuasive.
Regarding the applicant’s argument regarding the rejection under 35 U.S.C. 103, the applicant’s argument on the lack of Proudfit in view of Cai failing to read on contextual information incorporation into the machine learning process: the new amendment introducing stimulus information presented to the person during measurement of the EEG signals with a risk of depression clarifies the claim language and also narrows the scope of the claim; in light of that, Zhuang (US 20160078771 A1) teaches processing the EEG signal and the contextual information in real time using a machine learning model trained to associate EEG signals related to a person's neural reward system and stimulus information presented to the person during measurement of the EEG signals with a risk of depression (Paragraph 0004 and 0042).  The specific EEG signals/data related with the specific contextual information can be used as the feature parameters for feature selection for the machine learning model of Zhuang.
	Regarding the arguments around the amendment to claim 9, the claim amendment to the claim requires new art to be introduced that was previously cited by applicant (Samec US 20170323485 A1).  Samec teaches the display of two different individuals EEG signals.  Therefore, claim 9 is still rejected under 103.
.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-12, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 19, and 20, it is unclear whether the “stimulus information” is the meant to be the same as the “information” previously presented in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-5,7-8, 12, 14-16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over in Proudfit (“The reward positivity:  From basic research on reward to a biomarker for depression”, cited by applicant) view of Cai (“A pervasive approach to EEG-Based Depression Detection”, cited by applicant) and Zhuang (US 20160078771 A1).
	Regarding claim 1, Proudfit teaches a method for analyzing electroencephalogram (EEG) signals (Pg. 450, Col. 2:  ERPs), comprising: 
presenting a human participant with information known to stimulate a person's neural reward system (Pg. 450, Col. 1-2:  gains and losses, Fig. 1); 
receiving an EEG signal in response to presenting the human participant with the information, the EEG signal being associated with the human participant's neural reward system (Pg. 450, Col. 2:  “ERPs at FCz elicited by gain and loss feedback”); 
contemporaneously with receiving the EEG signal, receiving contextual information (Pg. 450, Col. 1:  “monetary gain … or loss”) related to the information presented to the human participant (Pg. 450, Col. 2:  “ERPs for losses and gains are maximally different”); 
Proudfit fails to explicitly teach a method consisting of receiving EEG signals from a sensor coupled to the human participant, processing the EEG signal and the contextual information in real time using a machine learning model trained to associate EEG signals related to a person's neural reward system and the stimulus information presented to the person during measurement of the EEG signals with a risk of depression; and diagnosing whether the human participant is experiencing depression based on an output of the machine learning model.
(Pg. 3, Col. 1-2: Pervasive Three-Electrode EEG);
processing the EEG signal and the contextual information while also using machine learning (Pg. 8, Col. 1:  KNN algorithm, Pg. 8, Col. 2:  KNN algorithm had best accuracy with classifying under resting, neutral, positive, and negative stimulation, and Pg. 9, Tables 3-6:   Contextual information is positive, negative, etc. stimulation each table is based off, and it helps determine which feature set/combination should be used in have the highest accuracy). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing of Proudfit to include the machine learning of Cai, because the machine learning algorithm and processing of Cai leads to faster data processing with higher accuracy than its contemporaries (Pg. 10, Col. 1).  Furthermore, Cai also teaches the use of machine learning for EEG data being widely used and thus conventional (Pg. 8, Col. 1:  “widely used classification algorithms in the majority of the EEG-related studies”).
Proudfit and Cai fail to explicitly teach using/training a machine learning model using EEG signals and contextual information and diagnosing whether the human participant is experiencing depression based on an output of the machine learning model trained to associate EEG signals related to a person's neural reward system and stimulus information presented to the person during measurement of the EEG signals with a risk of depression.
Zhuang teaches using/training a machine learning model using EEG signals and contextual information and processing the EEG signal and the contextual information in real time using a machine learning model trained to associate EEG signals related to a person's neural reward system and stimulus information presented to the person during measurement of the EEG signals with a risk of depression (Paragraph 0005:  “the combination of psychophysiological and audio-visual features can improve disorder detection rates relative to using audio-visual features alone” and Paragraph 0042:  “For example, while a single image is displayed to the subject 206, EEG signals and audio-visual data can be collected and processed in parallel”) and diagnosing whether the human participant is experiencing depression based on an output of the machine learning model. (Paragraph 0047:  “The training module 216 can use any suitable machine learning technique to train a detection model” and Paragraph 0004:  “proposes machine learning approaches for assessing psychological health disorders such as PTSD, depression”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing of Proudfit and Cai to include the machine learning model and diagnosis of Zhuang, because the machine learning model and diagnosis of Zhuang can lead to an improvement in disorder detection rates over alternative methods (Paragraph 0005 of Zhuang).

Regarding claim 2, Proudfit teaches a method wherein the information known to stimulate the person's neural reward system is associated with a reward task (Pg. 450, Col. 2:  gain and loss and Fig. 1).

Regarding claim 3, Proudfit teaches a method wherein the reward task comprises two outcomes, a first outcome that corresponds to a win for the human participant and a second outcome that corresponds to a loss for the human participant; and wherein the contextual information comprises information about an outcome of the reward task (Pg. 450, Col. 1-2:  gains and losses, Fig. 1).

Regarding claim 4, Proudfit teaches a method wherein the information known to stimulate a person's neural reward system comprises presenting to the human participant a graphical image of two objects, each object concealing an outcome that comprises either a winning outcome or a losing outcome (Pg. 450, Col. 1-2:  gains and losses, Fig. 1).

Regarding claim 5, Proudfit teaches a method comprising prompting the human participant to select one of the two objects, wherein the contextual information (Pg. 450, Col. 1:  “monetary gain … or loss”) comprises the outcome concealed by the selected one of the objects (Pg. 450, Col. 1-2:  gains and losses, Fig. 1).

Regarding claim 7, Proudfit fails to explicitly teach a method wherein prior to extracting values, processing the EEG signal comprises filtering the EEG signal.
Cai teaches a method wherein prior to extracting values, processing the EEG signal comprises filtering the EEG signal (Pg. 5, Col. 2:  Kalman Filter).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing of Proudfit to include the filtering of Cai, because the filtering of Cai leads to faster data processing with higher accuracy than its contemporaries (Pg. 10, Col. 1). 

Regarding claim 8, Proudfit fails to teach a method wherein in order to determine a depression diagnosis, the machine learning model identifies an increased response in a loss theta region of the EEG signals associated with the person's neural reward system, wherein the increased response is determined with respect to an expected response in a loss theta region of a healthy individual.
Cai teaches a method wherein in order to determine a depression diagnosis, the machine learning model identifies an increased response in a loss theta region of the EEG signals associated with the person's neural reward system, wherein the increased response is determined with respect to an expected response in a loss theta region of a healthy individual (Pg. 8, Col. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing of Proudfit to include the machine learning of Cai, because the machine learning (Pg. 10, Col. 1). Furthermore, Cai also teaches the use of machine learning for EEG data being widely used and thus conventional (Pg. 8, Col. 1:  “widely used classification algorithms in the majority of the EEG-related studies”).

Regarding claim 12, Proudfit teaches a method wherein the contextual information includes at least one of the human participant's location, a temperature of the human participant's surroundings, an outcome that affects the participant's reward-related positivity (Pg. 450, Col. 2:  “gain and loss feedback” and Fig. 1), available computing devices, activities occurring on available computing devices, information from wearables, information from cameras, information from smart home devices, a current time, and current weather.

Regarding claim 14, Proudfit fails to teach a method wherein the machine learning model has a mapping function that maps a time series or frequency spectrum of values corresponding to the EEG signal to a classification based on labeled training data and the contextual information.
Cai teaches a method wherein the machine learning model has a mapping function that maps a time series or frequency spectrum of values corresponding to the EEG signal (Pg. 6, Col. 1) to a classification based on labeled training data and the contextual information (Pg. 8, Col. 1-2:  Classification Techniques).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing of Proudfit to include the machine learning of Cai, because the machine learning algorithm and processing of Cai leads to faster data processing with higher accuracy than its contemporaries (Pg. 10, Col. 1). Furthermore, Cai also teaches the use of machine learning for EEG data being widely used and thus conventional (Pg. 8, Col. 1:  “widely used classification algorithms in the majority of the EEG-related studies”).

Regarding claim 15, Proudfit fails to teach a method wherein the machine learning model is trained using training data from healthy and depressed individuals and wherein the training data is labeled for a depression diagnosis and associated with specific contextual information.
Cai teaches a method wherein the machine learning model is trained using training data from healthy and depressed individuals and wherein the training data is labeled for a depression diagnosis and associated with specific contextual information (Pg. 8, Col. 1:  “training dataset” and Pg. 3:  Database Construction).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing of Proudfit to include the machine learning of Cai, because the machine learning algorithm and processing of Cai leads to faster data processing with higher accuracy than its contemporaries (Pg. 10, Col. 1). Furthermore, Cai also teaches the use of machine learning for EEG data being widely used and thus conventional (Pg. 8, Col. 1:  “widely used classification algorithms in the majority of the EEG-related studies”).

Regarding claim 16, Proudfit fails to teach a method wherein prior to processing the EEG signals and the contextual information in real time using a machine learning model, pre-processing the EEG signals using bandpass filtering, linear de-trending, and/or another machine learning model.
Cai teaches a method wherein prior to processing the EEG signals and the contextual information in real time using a machine learning model, pre-processing the EEG signals using bandpass filtering, linear de-trending, and/or another machine learning model (Pg. 5:  Pre-Processing).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing of Proudfit to include the machine learning of Cai, because the machine learning algorithm and processing of Cai leads to faster data processing with higher accuracy than its contemporaries (Pg. 10, Col. 1).

Regarding claim 18, Proudfit fails to teach a method wherein the training data is labeled using depression diagnosis labels prior to training the model on the training data.
Cai teaches a method wherein the training data is labeled using depression diagnosis labels prior to training the model on the training data (Pg. 4, Psychophysiological Database).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing of Proudfit to include the machine learning of Cai, because the machine learning algorithm and processing of Cai leads to faster data processing with higher accuracy than its contemporaries (Pg. 10, Col. 1).

	Regarding claim 20, Proudfit teaches presenting a human participant with information known to stimulate a person's neural reward system (Pg. 450, Col. 1-2:  gains and losses, Fig. 1); 
receiving an EEG signal in response to presenting the human participant with the information, the EEG signal being associated with the human participant's neural reward system (Pg. 450, Col. 2:  “ERPs at FCz elicited by gain and loss feedback”); 
contemporaneously with receiving the EEG signal, receiving contextual information (Pg. 450, Col. 1:  “monetary gain … or loss”) related to the information presented to the human participant (Pg. 450, Col. 2:  “ERPs for losses and gains are maximally different”); 
Proudfit fails to explicitly teach a non-transitory computer readable storage medium storing instructions that, when executed by at least one processor, cause the at least one processor to perform operations comprising:  receiving an EEG signal from a sensor coupled to the human participant, processing the EEG signal and the contextual information in real time using a machine learning model trained to associate EEG signals related to a person's neural reward system and the stimulus information presented to the person during measurement of the EEG signals with a risk of depression; and 
Cai teaches a non-transitory computer readable storage medium storing instructions that, when executed by at least one processor, cause the at least one processor to perform operations comprising (Pg. 5, Col. 1:  MATLAB software);
receiving an EEG signal from a sensor coupled to the human participant (Pg. 3, Col. 1-2: Pervasive Three-Electrode EEG);
processing the EEG signal and the contextual information while also using machine learning (Pg. 8, Col. 1:  KNN algorithm, Pg. 8, Col. 2:  KNN algorithm had best accuracy with classifying under resting, neutral, positive, and negative stimulation, and Pg. 9, Tables 3-6:   Contextual information is positive, negative, etc. stimulation each table is based off, and it helps determine which feature set/combination should be used in have the highest accuracy).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing of Proudfit to include the machine learning of Cai, because the machine learning algorithm and processing of Cai leads to faster data processing with higher accuracy than its contemporaries (Pg. 10, Col. 1).  Furthermore, Cai also teaches the use of machine learning for EEG data being widely used and thus conventional (Pg. 8, Col. 1:  “widely used classification algorithms in the majority of the EEG-related studies”).
Proudfit and Cai fail to explicitly teach using/training a machine learning model using EEG signals and contextual information and diagnosing whether the human participant is experiencing depression based on an output of the machine learning model trained to associate EEG signals related to a person's neural reward system and stimulus information presented to the person during measurement of the EEG signals with a risk of depression.
Zhuang teaches using/training a machine learning model using EEG signals and contextual information and processing the EEG signal and the contextual information in real time using a machine learning model trained to associate EEG signals related to a person's neural reward system and stimulus information presented to the person during measurement of the EEG signals with a risk of depression (Paragraph 0005:  “the combination of psychophysiological and audio-visual features can improve disorder detection rates relative to using audio-visual features alone” and Paragraph 0042:  “For example, while a single image is displayed to the subject 206, EEG signals and audio-visual data can be collected and processed in parallel”) and diagnosing whether the human participant is experiencing depression based on an output of the machine learning model. (Paragraph 0047:  “The training module 216 can use any suitable machine learning technique to train a detection model” and Paragraph 0004:  “proposes machine learning approaches for assessing psychological health disorders such as PTSD, depression”).  
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Proudfit, Cai, and Zhuang as applied to claim 1 above, and further in view of Samec (US 20170323485 A1, cited by applicant)
Regarding claim 9, Proudfit, Cai, and Zhuang fail to teach a method wherein generating an output associated with the determination comprises: providing, for display on a participant interface, a graphical representation that depicts the participant's EEG signals with that of a healthy individual and a depressed individual.
Samec teaches a method wherein generating an output associated with the diagnosis comprises: providing, for display on a participant interface, a first graphical representation that depicts the human participant's EEG signal (Paragraph 0341:  “the display system 2010 may be configured to collect various types of user data, including neurological responses such as electrical activity (e.g., as measured by EEG)”) with a second graphical representation that depicts EEG signals (Paragraph 0341:  “the display system 2010 may be configured to collect various types of user data, including neurological responses such as electrical activity (e.g., as measured by EEG)”) representative of a healthy individual and a depressed individual (Paragraph 0378:  “In some implementations, a clinician-worn device may allow the clinician to view the user's response with a normal response augmented for comparison”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the presentation of results taught by Proudfit, Cai, and Zhuang to incorporate the display elements of taught by Samec, because it allows for further analyzation of a patient’s condition for both the patient and/or a doctor (Paragraph 0378 of Samec).

Regarding claim 10, Proudfit, Cai, and Zhuang fail to teach a method wherein the participant interface includes at least one visualization of the human participant's EEG signal.
Samec teaches a method wherein the participant interface includes at least one visualization of the human participant's EEG signal (Paragraph 0341:  “the display system 2010 may be configured to collect various types of user data, including neurological responses such as electrical activity (e.g., as measured by EEG)”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the presentation of results taught by Proudfit and Cai to incorporate the display elements of taught by Samec, because it allows for further analyzation of a patient’s condition for both the patient and/or a doctor (Paragraph 0378 of Samec).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Proudfit, Cai, Zhuang, and Samec as applied to claim 1 above, and further in view of Leuthardt (US 20170202475 A1).
Regarding claim 11, Proudfit, Cai, Zhuang, and Samec fail to teach a method wherein the visualization can be a waveform of the EEG signal, a heat map, or a time frequency representation.
(Fig. 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the presentation of results taught by Proudfit, Cai, Zhuang, and Samec to incorporate the display elements of taught by Leuthardt, because it allows for further analyzation of a patient’s depression for both the patient and/or a doctor (Paragraph 0053 of Leuthardt).

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Proudfit, Cai, and Zhuang as applied to claim 1 above, and further in view of Leuthardt.
Regarding claim 17, Proudfit, Cai, and Zhuang fails to teach a method further comprising: prior to displaying the output through a participant interface on a device for a medical professional, sending the generated output to the device medical professional using a cloud service.
Leuthardt teaches a method further comprising: prior to displaying the output through a participant interface on a device for a medical professional, sending the generated output to the device medical professional using a cloud service (Paragraph 0060:  “Computing device 904 is further configured to display or otherwise present the depression index and/or other data generated from the signal of sensing device 902 to patient 901 or another user (e.g., a doctor)” and Paragraph 0061:  “computing device 904 includes a plurality of computing devices communicatively coupled together, such as cloud computing”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the presentation of results taught by Proudfit, Cai, and Zhuang to incorporate the display elements of taught by Leuthardt, because it allows for further analyzation of a patient’s depression for both the patient and/or a doctor (Paragraph 0053 of Leuthardt).


presenting a human participant with information known to stimulate a person's neural reward system (Pg. 450, Col. 1-2:  gains and losses, Fig. 1); 
receiving an EEG signal in response to presenting the human participant with the information, the EEG signal being associated with the human participant's neural reward system (Pg. 450, Col. 2:  “ERPs at FCz elicited by gain and loss feedback”); 
contemporaneously with receiving the EEG signal, receiving contextual information (Pg. 450, Col. 1:  “monetary gain … or loss”) related to the information presented to the human participant (Pg. 450, Col. 2:  “ERPs for losses and gains are maximally different”); 
Proudfit fails to explicitly teach a system consisting of one or more processors; one or more tangible, non-transitory computer readable media operably connectable to the one or more processors and storing instructions that, when executed, cause the one or more processors to perform operations; receiving an EEG signal from a sensor coupled to the human participant; processing the EEG signal and the contextual information in real time using a machine learning model trained to associate EEG signals related to a person's neural reward system and the stimulus information presented to the person during measurement of the EEG signals with a risk of depression; and diagnosing whether the human participant is experiencing depression based on an output of the machine learning model.
Cai teaches a system consisting of one or more tangible, non-transitory computer readable media operably connectable to the one or more processors and storing instructions that, when executed, cause the one or more processors to perform operations (Pg. 5, Col. 1:  MATLAB software);
receiving an EEG signal from a sensor coupled to the human participant (Pg. 3, Col. 1-2: Pervasive Three-Electrode EEG);
processing the EEG signal and the contextual information while also using machine learning (Pg. 8, Col. 1:  KNN algorithm, Pg. 8, Col. 2:  KNN algorithm had best accuracy with classifying under resting, neutral, positive, and negative stimulation, and Pg. 9, Tables 3-6:   Contextual information is positive, negative, etc. stimulation each table is based off, and it helps determine which feature set/combination should be used in have the highest accuracy).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing of Proudfit to include the machine learning of Cai, because the machine learning algorithm and processing of Cai leads to faster data processing with higher accuracy than its contemporaries (Pg. 10, Col. 1).  Furthermore, Cai also teaches the use of machine learning for EEG data being widely used and thus conventional (Pg. 8, Col. 1:  “widely used classification algorithms in the majority of the EEG-related studies”).
Proudfit and Cai fail to explicitly teach using/training a machine learning model using EEG signals and contextual information and diagnosing whether the human participant is experiencing depression based on an output of the machine learning model trained to associate EEG signals related to a person's neural reward system and stimulus information presented to the person during measurement of the EEG signals with a risk of depression.
Zhuang teaches using/training a machine learning model using EEG signals and contextual information and processing the EEG signal and the contextual information in real time using a machine learning model trained to associate EEG signals related to a person's neural reward system and stimulus information presented to the person during measurement of the EEG signals with a risk of depression (Paragraph 0005:  “the combination of psychophysiological and audio-visual features can improve disorder detection rates relative to using audio-visual features alone” and Paragraph 0042:  “For example, while a single image is displayed to the subject 206, EEG signals and audio-visual data can be collected and processed in parallel”) and diagnosing whether the human participant is experiencing depression based on an output of the machine learning model. (Paragraph 0047:  “The training module 216 can use any suitable machine learning technique to train a detection model” and Paragraph 0004:  “proposes machine learning approaches for assessing psychological health disorders such as PTSD, depression”).  
Proudfit, Cai, and Zhuang fail to teach a system explicitly consisting of one or more processor.
Leuthardt teaches a system explicitly consisting of one or more processor (Paragraph 0064:  “Computing device 904 also includes a processor 1014 and a memory device 1018”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Proudfit, Cai, and Zhuang to incorporate the processor of taught by Leuthardt, because it allows for further analyzation of a patient’s depression for both the patient and/or a doctor (Paragraph 0053 of Leuthardt).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072. The examiner can normally be reached M-F 7:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        




/PATRICK FERNANDES/Primary Examiner, Art Unit 3791